Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 12/11/2019 havingclaims 49-68 pending and presented for examination, 1-48 are cancelled.
Priority
2.  	Application filed on 05/17/2018 is a  is a 371 of PCT/EP2015/077006 11/18/2015 are acknowledged.
Drawings
3.  	The drawings were received on 05/17/2018 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 05/17/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 05/17/2018is accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


49 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Newly added claims 49  recites the limitation, “the radio device detecting whether the received indicator is toggled with respect to a stored previous state of the received indicator, based on a comparison of a present state of the received indicator with the stored previous state of the received indicator; “ which is not disclosed in the specification as originally filed, examiner was unable find the support for the amended claims in the original specification as filed. Similar rejection applies to the other independent claims. 
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 49, 52-56, 59-60, 62-64, 66-68  are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20100296388 A1 Shimizu et al. (Hereinafter “Shimizu ").
 	As per claim 49, Shimizu teaches a method of controlling radio transmissions, the method comprising: a radio device sending a radio transmission to a further radio device (para [0052], fig. 4,  two radio devices are communicating each other and sending and receiving information);  the radio device receiving a further radio transmission from the further radio device, the further radio transmission comprising an indicator of reception success (para [0113-0115], fig. 12, receiving a further radio transmission from the further radio device an indicator of reception success); 
the radio device detecting whether the received indicator is toggled with respect to a
stored previous state of the received indicator, based on a comparison of a present state of the received indicator with the stored previous state of the received indicator (para [0052], [0113-0115], fig. 4, 12, the receiving device which is an electronic device which stores the first NACK status in its memory, depending upon the ACK or NACK status from the other device the transmitting electronic device stores the status in its memory, in step of s504 compares the status of the incoming state whether it is toggled or not );  in response to detecting that the received indicator is toggled with respect to the stored previous state of the indicator, the radio device determining that the radio transmission was successfully received by the further radio device (para [0113-0115], fig. 12,  based on the response that first it received a NACK signal based on the step s504, sends transmission request and again in step s504 receives if NACK is not received the it is toggled and receives the ACK and determines that transmission 
 	As per claim 52, Shimizu teaches the method of claim 49, wherein the further radio transmission comprises a further indicator of a new radio transmission, and wherein the method comprises: in response to the further indicator being toggled with respect to a previous state of the further indicator, the radio device performing a new 
radio transmission to the further radio device;  and in response to the further 
indicator not being toggled with respect to the previous state of the further indicator, the radio device performing a retransmission of the radio transmission (( para [0113-0115], fig. 12,  based on the transmission status of second NACK initiates the previous state of the further indicator, the radio device performing a retransmission of the radio transmission) . 
	As per claim 54, Shimizu teaches the method of claim 49, wherein the radio device is a terminal device connected to a cellular radio network and the further radio device is a base station of the cellular radio network(para [0113-0115], fig. 4, connected to a cellular radio network and the further radio device is a base station of the cellular radio network )  ;  and wherein the further radio transmission comprises an uplink grant indicating uplink radio resources allocated to the radio device (para [0113-
 	As per claim 55, Shimizu teaches Shimizu teaches a method of controlling radio transmissions, the method comprising: a radio device setting an indicator of reception success to one of a first state and a second state (para [0113-0115], fig. 12, 4, station is sending ack or nack success indicator to the other station);  only in response to successfully receiving a radio transmission from a further radio device, the radio device toggling the indicator to the other one of the first state and the second state (para [0113-0115], fig. 12, 4, when transmitting a NACK based on the reception failure it sends another ACK which is a toggled state to the other one of the first state and the second state); the radio device setting a further indicator of the reception success to one of the first state and the second state (para [0113-0115], fig. 12, 4, when receiving device successfully receiving then the setting indicator reception success to one of the first state and the second state such as ACK or NACK); and the radio device sending a further radio transmission comprising the indicator and the further indicator to the further radio device (para [0113-0115], fig. 12, 4, sending a further radio transmission comprising the indicator to the other station).
	As per claim 56, Shimizu teaches the method of claim 55, wherein the further radio transmission comprises a further indicator of a new radio transmission, and wherein the method comprises: in response to determining that the further radio device shall perform [[a]]the new radio transmission to the radio device, the radio device toggling the further indicator with respect to a previous to the other one of the first state and the second state of the further indicator (para [0113-0115], fig. 12, 4, based on the 
 	As per claim 59, Shimizu teaches the method of claim 55, wherein the radio device is a base station of a cellular radio network and the further radio device is a terminal device connected to the cellular radio network  (para [0113-0115], fig. 4, e radio device is a base station of a cellular radio network and the further radio device is a terminal device connected to the cellular radio network)  ;  and wherein the further radio transmission comprises an uplink grant indicating uplink radio resources allocated to the further radio device (para [0113-0115], fig. 4, connected to a cellular radio network and the further radio device is a base station of the cellular radio network).
	As per claim 60, Shimizu teaches a radio device, the radio device comprising a processor and a memory operatively connected to the processor, the memory comprising program instructions for execution by the processor, whereby the radio device is configured to: send a radio transmission to a further radio device (para [0052], fig. 4,  two radio devices are communicating each other and sending and receiving information);;  receive a further radio transmission from the further radio device, the further radio transmission comprising an indicator of reception success 
 	As per claim 62, Shimizu teaches the radio device of claim 60, wherein the further radio transmission comprises a further indicator of a new radio transmission, 
new radio transmission to the further radio device (para [0113-0115], indicator not being toggled with respect to a previous state of the further indicator, perform a retransmission of the radio transmission );  and in response to the further indicator not being toggled with respect to a previous state of the further indicator, perform a retransmission of the radio transmission ( para [0113-0115], fig. 12,  indicator not being toggled with respect to a previous state of the further indicator, perform a retransmission of the radio transmission).. 
	As per claim 63, Shimizu teaches the radio device of claim 60, wherein the radio device is a terminal device connected to a cellular radio network and the further radio device is a base station of the cellular radio network para [0113-0115], fig. 4, connected to a cellular radio network and the further radio device is a base station of the cellular radio network)..;  and wherein the further radio transmission comprises an uplink grant indicating uplink radio resources allocated to the first radio device (para [0113-0115], fig. 4, connected to a cellular radio network and the further radio device is a base station of the cellular radio network).
 	As per claim 64, Shimizu teaches a radio device, the radio device comprising a processor and a memory operatively connected to the processor, the memory comprising program instructions for execution by the processor, whereby the radio device is configured to: set an indicator of reception success to one of a first state and a second state (para [0113-0115], fig. 12, 4, station is sending ack or nack success indicator to the other station);  only in response to successful reception of a radio 
set a further indicator of the reception success to one of the first state and the second state (para [0113-0115], fig. 12, 4, when receiving device successfully receiving then the setting indicator reception success to one of the first state and the second state such as ACK or NACK); and send a further radio transmission comprising the indicator and the further indicator to the further radio device (para [0113-0115], fig. 12, 4, sending a further radio transmission comprising the indicator to the other station)..
 	As per claim 66, Shimizu teaches the radio device of claim 64, wherein the further radio transmission comprises a further indicator of a new radio transmission, and in response to  a determination that the further radio device shall perform the new radio transmission to the radio device, toggle the further indicator  to the other one of the first state and the second state of the further indicator (para [0113-0115], fig. 12, 4, based on the determination the radio device toggling the further indicator with respect to a previous state of the further indicator if the transmission is ok);  and in response to  a determination that the further radio device shall perform a retransmission of the radio transmission, not toggle the further indicator to the other one of the first state and the second state of the further indicator (para [0113-0115], fig. 12, 4, a retransmission of 
 	As per claim 67, Shimizu teaches the radio device of claim 64, wherein the radio device is a base station of a cellular radio network and the further radio device is a terminal device connected to the cellular radio network (para [0113-0115], fig. 4, e radio device is a base station of a cellular radio network and the further radio device is a terminal device connected to the cellular radio network)  . 
 	As per claim 68, Shimizu teaches the radio device of claim 67, wherein the further radio transmission comprises an uplink grant indicating uplink radio resources allocated to the further radio device (para [0113-0115], fig. 4, connected to a cellular radio network and the further radio device is a base station of the cellular radio network).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s)  50-51, 61, 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu further view of US PG Pub US 20110286538 A1 to Gunnarsson et al (hereinafter Gunnarsson).
 	As per claim 50, Shimizu teaches the method of claim 49, Gunnarsson teaches wherein the determination whether the radio transmission was successfully received by the further radio or the radio transmission failed is performed by a Medium Access Control entity of the radio device and a result of the determination is indicated by the 
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Shimizu by the radio transmission was successfully received or the radio transmission failed is performed by a Medium Access Control entity of the radio device and a result of the determination is indicated by the Medium Access Control entity to a higher layer entity of the radio device as suggested by Gunnarsson, this modification would benefit   Shimizu for an improved data retransmission scheme in a radio access network.
 	As per claim 51, Shimizu teaches the method of claim 50, the method further comprising at least one of the following: depending on the indicated result of the determination, the higher layer entity initiating a retransmission;  depending on the indicated result of the determination, the higher layer entity controlling buffering of data for retransmission buffering of data for retransmission;  depending on a result of the determination whether the radio transmission was successfully received by the further radio device or the radio transmission failed, the radio device sending control information to the further radio device;  and depending on a result of the determination whether the radio transmission was successfully received by the further radio device or the radio transmission failed, the radio device sending a report to the further radio device ( para [0113-0115], fig. 12,  radio station is sending a report to the other radio device the status of the reception based on the determination).

  	Examiner supplies the same rationale as supplied in claim 50.
	As per claim 65, Shimizu teaches the radio device of claim 64, Gunnarsson teaches wherein the radio device comprises a Medium Access Control entity configured to perform the toggling of the indicator (para [0029], MAC layer produces the ACK NACK to perform the toggling).   
  	Examiner supplies the same rationale as supplied in claim 50.
5.	Claim(s)  53, 57, 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu further view of US PG Pub US 20110154170 A1 to Challa et al (hereinafter Challa).
	As per claim 53, Shimizu teaches the method of claim 49, Challa teaches wherein the further radio transmission is protected by a Cyclic Redundancy Check code (para [0071], radio transmission is protected by a Cyclic Redundancy Check code).

	As per claim 57, Shimizu teaches the method of claim 55, Challa teaches wherein the further radio transmission is protected by a Cyclic Redundancy Check code (para [0071], radio transmission is protected by a Cyclic Redundancy Check code). US 20110154170 A1
  	Examiner supplies the same rationale as supplied in claim 53.
	As per claim 58, Shimizu teaches the method of claim 55, Challa teaches wherein the indicator is represented by a single bit (para [0071],ACK/NACK indicator is represented by a single bit).
  	Examiner supplies the same rationale as supplied in claim 53.
Response to Arguments
 		On page 8 of applicant's argument regarding claim 49, applicant argues that, "applicant respectfully submits that Shimizu does not anticipate all the features recited in amended independent claim 49. In particular, amended independent claim 49 recites “the radio device detecting whether the received indicator is toggled with respect to a stored previous state of the received indicator, based on a comparison of a present state of the received indicator with the stored previous state of the received indicator.. .in response to detecting that the received indicator is not toggled with respect to the stored previous state of the indicator, the radio device determining that 
 	On page 8 of applicant's argument regarding claim 49, applicant argues that, "Applicant respectfully submits that Shimizu does not anticipate all the features recited in amended independent claim 55. In particular, amended independent claim 55 recites “the radio device setting a further indicator of the reception success to one of the first state and the second state., .the radio device sending a further radio transmission comprising the indicator and the further indicator to the further radio device which is not anticipated by Shimizu (emphasis added).Shimizu teaches in para [0113-0115], fig. 12, 4, when transmitting a NACK based on the reception failure it sends another ACK which is a toggled state to the other one of the first state and the second state;  
					Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20080212509 A1; US Patent Publication US 20090046667 A1,   US Patent Publication US 20140204870 A1

/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        
 	
.